Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on January 4, 2022.
Claims 23-26 are pending in the application.

Response to Arguments/Remarks
Drawings
The drawings were objected to because drawing does comprise figure 15F as described in the specification (see para. [0041]). 
Applicant submitted an amendment to the specification at paragraphs [0041] and [0141].  The amendment is not proper because the amendment did not properly identify the location of the specification for which the amendment is to be made.  Applicant identified paragraph [0141] as the location of the amendment.  Applicant’s amended paragraph [0141] does not correspond to the text of paragraph [0141] of the originally filed specification.  The text of the amendment corresponds to paragraph [123] on page 39 of the original specification.

Claim Objections
Applicant’s amendment to claim 23 has addressed the objection.  Accordingly, the objection has been withdrawn. 

Claim Rejections - 35 USC § 112
Claim 23 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.
Applicant’s amendment to change “the first organization” to the “second organization” has addressed the rejection.  Accordingly, the rejection has been withdrawn.  


Claim Rejections - 35 USC § 103
Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 (“Rauner”) in view of Lin et al. US Patent Publication No. 2007/0201627 (“Lin”).
Applicant argued that Rauner does not teach “a first of the [hand-held] devices in the first plurality... executes instructions that send a service request to the [computer system] processor whereby the processor causes the computer system to alter a value of data under the control of the computer system”
In response, as previously indicated in the prior Office action, Rauner teaches the first of a plurality of hand-held devices that send a message that triggers the transmission of emergency notifications.  Rauner did not expressly teach that the message is a service request.  Therefore, Lin was relied upon to teach a service request that triggers the transmission of emergency notifications (para. [0010] SCP includes logic for handling requests for service, SCP130 receives and responds to requests for information.  para. [0020] request that an urgent message be sent to multiple recipients).

 Applicant argued that Rauner does not teach “[alters] the value of the data in a memory or storage location associated with the first of the devices in the first plurality . . .”
In response, it is noted that Applicant’s recited limitation is not the actual claim language.  Claim 23 recites in part, “altering the value of the data in a memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to indicate to one or more persons in the second group…”  The claim does not recite the storage location 
Rauner discloses receiving incoming emergency trigger messages from remote computing devices (para. [0056] send an emergency trigger message.  para. [0074] emergency trigger messages) and entering a warning message into a message log in a database of storage device (para. [0075] module 155 can enter mass event warning into a message log and transmits subscriber emails designated for receipt of emergency messages).  The message entered in the database is associated with remote computing device.  Lin also discloses receiving a request to send an emergency message, and in response to the request, changing the status of flag, which causes the transmission of messages (para. [0010] “alert on” indicates that request has been made to send an urgent message to a list of recipients.  para. [0021] updates an alert flag 135 stored in SCP).  Lin also teaches altering the value of the data in a memory or storage location under the control of the computer processor and associated with the first of the devices.

Applicant argued that Lin reference may automatically set a flag to indicate status of an alert (“on” or “off’), but there is no disclosure of automatically sending an alert. As stated at Paragraph [0007], the Lin reference teaches that user “provide instructions for the . . . transmission of the message ...”  It is not seen that the Lin reference discloses automatically sending a notification without regarding that the authorized individual take active or proactive steps.
In response, it is noted that the claim comprises the language, “request to the processor whereby the processor causes the computer system to alter a value of data under the control of the computer system and automatically send a notification of the alarm situation to one or more persons…” which is disclosed by Lin.  Lin describes sending a request to send an urgent message (para. [0010] request for service.  para. [0020] request that an urgent message be sent to multiple recipients), which causes a binary flag to indicate a status of “alert on.” (para. [0010] “alert on” indicates that request has been made to send an urgent message to a list of recipients.  para. [0021] updates an alert flag 135 stored in SCP), which is an altering a value of data under control of the computer system.
.

Drawings
The drawings are objected to because drawing does comprise figure 15F as described in the specification (see para. [0123]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites, “selectively communicating with each in a first plurality of hand-held devices” and “selectively communicating with each in a second plurality of hand-held devices.”   It is not clear which element “with each” is referring to in the claim.  For instance, it is not clear whether “with each in” is referring to each of the first plurality of hand-held devices. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 (“Rauner”) in view of Lin et al. US Patent Publication No. 2007/0201627 (“Lin”).

Regarding claim 23, Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and 
the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization (para. [0049] first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The response units are identified by level of response and receive additional information regarding the emergencies); 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a “message” to the processor (fig. 1. remote computing device 102-104.  para. [0042] user activates emergency communication module on remote device and provides a text.., module obtains location information for the user and sends message content and location information.  para. [0056] send an emergency trigger message and the location information to device communications module 151) whereby the processor causes the computer system to alter a value of data under the control of the computer system and send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand-held devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  para. [0075] module 155 can enter mass event warning into a message log, capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0134] module 155 can send an emergency message to individuals of a target group located within the selected geographic area of interest); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in the memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices processing module 152… can be configured to processor one or more emergency trigger messages.  notification module 155 sends emergency alerts one or more target groups including units of the emergency.  para. [0075] module 155 can enter mass event warning into a message log and transmits subscriber emails designated for receipt of emergency messages.  module 155 can capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0123] response module 154 can instruct device communications module 151 to notify first level response units 105 and second level response units 106 of the emergency).
Rauner teaches sending a notification of the alarm situation to one or more persons in the second group of the second organization but does not expressly teach automatically sending the notification.
Rauner discloses sending a trigger message that causes the sending of alerts but does not expressly teach the trigger message is a service request.
Lin discloses sending a service request and a processor causing a computer system to alter a value of data under control of the computer system and automatically send a notification of an alarm situation (para. [0007] without requiring users to themselves take active or proactive steps.  para. [0010] SCP includes logic for handling requests for service, SCP130 receives and responds to requests for information.  alert flag is a binary flag to indicate status, “alert on” indicates that request has been made to send an urgent message to a list of recipients.  request has been made to send an urgent message. para. [0021] SCP 130 updates an alert flag 135 to indicate presence of an urgent message).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing Lin’s disclosure of sending a service request and automatically .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner in view of Lin and Jacobs et al. US Patent Publication No. 2018/0108085 (“Jacobs”).

Regarding claim 24, Rauner in view of Lin teach the system of claim 23.   Rauner teaches causing the computing system to send the notification of the alarm situation to one or more persons in the second of the second organization (para. [0066] sends emergency alerts one or more target groups including units of the emergency). Lin teaches altering the value of data under the control of a computer system to automatically send the notification of the alarm situation to the one or more persons (para. [0010] alert flag is a binary flag to indicate status, “alert on” indicates that request has been made to send an urgent message to a list of recipients.  request has been made to send an urgent message. para. [0021] SCP 130 updates an alert flag 135 to indicate presence of an urgent message.  para. [0024] class 115 is placed to the first number in the recipient table).  However, Lin does not teach that the computer system sends the notification 
Jacobs discloses the concept of altering value of data under control of a computer system that causes the computer system to automatically send a notification (para. [0031] system 110 may include one or more computers (e.g. servers).  para. [0073] certain criteria may trigger an automated “flag” sends an automatic notification to one or more entities).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner and Lin by enabling the computing system, the response computer system of Rauner, to automatically send the notification.  One of ordinary skill in the art would have been motivated to do so because Rauner describes sending notifications to appropriate responders in response to receiving one or more emergency .

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent Publication No. 2014/0364081 (“Rauner”) in view of deCharms et al. US Patent Publication No. 2014/0368601 (“deCharms”) and Lin et al. US Patent Publication No. 2007/0201627 (“Lin”).

Regarding claim 23, Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the second organization (para. [0040] remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and 
the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The response units are identified by level of response and receive additional information regarding the emergencies); 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a “message” to the processor (fig. 1. remote computing device 102-104.  para. [0042] user activates emergency communication module on remote device and provides a text.., module obtains location information for the user and sends message content and location information.  para. [0056] send an emergency trigger message and the location information to device communications module 151) whereby the processor causes the computer system to alter a value of data under the control of the computer system and send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand-held devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  para. [0075] module 155 can enter mass event warning into a message log, capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0134] module 155 can send an emergency message to individuals of a target group located within the selected geographic area of interest); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in the memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  notification module 155 sends emergency alerts one or more target groups including units of the emergency.  para. [0075] module 155 can enter mass event warning into a message log and transmits subscriber emails designated for receipt of emergency messages.  module 155 can capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0123] response module 154 can instruct device communications module 151 to notify first level response units 105 and second level response units 106 of the emergency).
Rauner teaches sending a notification of the alarm situation to one or more persons in the second group of the second organization but does not expressly teach automatically sending the notification.
Rauner discloses sending a trigger message that causes the sending of alerts but does not expressly teach the trigger message is a service request.

deCharms teaches a device in a plurality of hand-held devices that send a service request (para. [0062] initiate a security session.  para. [0078] receive a request to initiate a security session from the mobile computing device 202); a computer system to automatically send a notification of an alarm situation (para. [0080] subsystem 242… can be programmed to automatically populate and/or route a text message to an appropriate emergency responder with minimal input from a user.  location of the mobile computing device, user identity information… without direction from a user); and a transmitting a message indicating to one or more persons in a second group of a second organization via one or more devices in second plurality of devices an identification of first of the devices of the first plurality of hand-held devices or the person the first of the devices of the first plurality of hand-held devices is assigned to (para. [0080] 242 text message subsystem 242h can add detailed information regarding the location of the mobile computing device 202, user identity information into a text message.  text message is directed to an appropriate responder.  para. [0085] professional security/emergency response system 206 can include some or all of the components 216-244.  para. [0106] responder device 404 can be any of a variety of appropriate computing device (e.g., other computing devices 108a-d, other computing device 204).  para. [0162] user profile information, name, age, address.  para. [0166] emergency responder 409 can receive the information regarding the user and the incident.  para. [0167] receive a map with real time updates showing the user's location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing deCharms’s disclosure of sending a service request; automatically sending a notification; and provide an indication of an identification of first of the devices or the person the first of the devices.  One of ordinary skill in the art would have been motivated to do so for benefits of providing messaging with minimal effort from users and providing additional 
Lin discloses sending a service request and a processor causing a computer system to alter a value of data under control of the computer system and automatically send a notification of an alarm situation (para. [0007] without requiring users to themselves take active or proactive steps.  para. [0010] SCP includes logic for handling requests for service, SCP130 receives and responds to requests for information.  alert flag is a binary flag to indicate status, “alert on” indicates that request has been made to send an urgent message to a list of recipients.  request has been made to send an urgent message. para. [0021] SCP 130 updates an alert flag 135 to indicate presence of an urgent message).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing Lin’s disclosure of sending a service request and automatically sending a notification.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the processing of specific requests, automating operations of transmitting messages and ensuring appropriate processing with the sending of the messages (para. [0031]).

Regarding claim 26, Rauner teaches a communications system which communicates alarm information between a first organization (para. [0040] target group…e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)) and one or more persons in a second organization (para. [0049] response units can include local police departments, fire departments, local emergency response teams.  para. [0050] level response units), via a shared network, in response to an alarm situation in the first organization where each organization performs at least one function or type of response distinctly different from all functions and types of responses performed by the other organization and the first organization comprises one or more persons who are members of a first group in the first organization and are users of the network, but who (i) are not members of the second organization and (ii) do not perform said at least one function or type of response which is distinctly different from all remote computing devices associated with individuals of a target group. para. [0047] remote computing devices 102, 103, and 104 can be smart devices.  para. [0040] target group, e.g., all individuals registered to be located at a specific geographic location (e.g. all students, faculty, staff, etc. at a university or college campus; all workers at a work location or office building...)); and 
the second organization comprises a second group which includes as members one or more persons who are users of the network, but who (i) are not members of the first organization and (ii) do not perform said at least one function or type of response which is distinctly different from all functions and all types of responses performed by the first organization and (iii) do not otherwise have any association with the first organization (para. [0049] first level response units can include local police departments, fire departments, local emergency response teams.  para. [0050] second level response units can be groups that are responsible for making decision, units 106 can include government officials, agencies), the system comprising: 
a computer system having a processor, memory, and storage for a data base (fig. 1. see emergency response computer system 101), the computer system connected to the network for: (i) selectively communicating with each in a first plurality of hand-held devices in a client-server relationship specific to the first organization and assigned to a person in the first group in the first organization (para. [0133] send emergency messages to individuals of a target group.  Note: The group is able to send trigger messages to the server and receive emergency messages from the server), and (ii) selectively communicating with each in a second plurality of hand-held devices in a client-server relationship specific to the second organization and assigned to a person in the second group in the second organization (para. [0024] determining a level of response…. notify the first response unit if the level of response is the first level of response.  para. [0124] images or videos… attached to or embedded in the notifications that are communicated to the first and second level response units.  para. [0159] live video feed… to emergency response units.  para. [0182] provide information about the structure.  Note: The 
a first non-transitory computer-readable medium having computer instructions stored thereon for execution on one or more of the hand-held devices in the first plurality to implement a method of providing alarm-generating information, and communicating the alarm information, in response to the alarm situation, over the shared network, wherein a first of the devices in the first plurality of hand-held devices executes instructions that send a “message” to the processor (fig. 1. remote computing device 102-104.  para. [0042] user activates emergency communication module on remote device and provides a text.., module obtains location information for the user and sends message content and location information.  para. [0056] send an emergency trigger message and the location information to device communications module 151) whereby the processor causes the computer system to alter a value of data under the control of the computer system and send a notification of the alarm situation to one or more persons in the second group of the second organization via one or more of the devices in the second plurality of hand-held devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  para. [0075] module 155 can enter mass event warning into a message log, capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0134] module 155 can send an emergency message to individuals of a target group located within the selected geographic area of interest); and 
a second non-transitory computer-readable medium having computer instructions stored thereon for execution in the processor of the computer system to implement a method of responding to the alarm situation by altering the value of the data in the memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices to indicate to one or more persons in the second group of the second organization via one or more devices in the second plurality of devices (para. [0066] processing module 152… can be configured to processor one or more emergency trigger messages.  notification module 155 sends emergency alerts one or more target groups including units of the emergency.  para. [0075] module 155 can enter mass event warning into a message log and transmits subscriber emails designated for receipt of emergency messages.  module 155 can capture data for report generation to first level response units 105 and/or second level response units 106.  para. [0123] response module 154 can instruct device communications module 151 to notify first level response units 105 and second level response units 106 of the emergency).
Rauner teaches sending a notification of the alarm situation to one or more persons in the second group of the second organization but does not expressly teach automatically sending the notification.
Rauner discloses sending a trigger message that causes the sending of alerts but does not expressly teach the trigger message is a service request.
Rauner does not teach indicating to the one or more persons in the second group of the second organization via one or more devices in the second plurality of devices location of the first of the devices in the first plurality of hand-held devices.
deCharms teaches a device in a plurality of hand-held devices that send a service request (para. [0062] initiate a security session.  para. [0078] receive a request to initiate a security session from the mobile computing device 202); a computer system to automatically send a notification of an alarm situation (para. [0080] subsystem 242… can be programmed to automatically populate and/or route a text message to an appropriate emergency responder with minimal input from a user.  location of the mobile computing device, user identity information… without direction from a user); and a transmitting a message indicating to one or more persons in a second group of a second organization via one or more devices in second plurality of devices location of the first of the devices in the first plurality of hand-held devices (para. [0080] text message subsystem 242h can add detailed information regarding the location of the mobile computing device 202, user identity information into a text message.  text message is directed to an appropriate responder.  para. [0085] professional security/emergency response system 206 can include some or all of the components 216-244.  para. [0106] responder device 404 can be any of a variety of appropriate computing device (e.g., other computing devices 108a-d, other computing device 204).  Para. [0162] user profile information, name, age, address.  para. [0166] emergency responder 409 
deCharms comes from a similar field of endeavor of responding emergencies by routing messages to responders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing deCharms’s disclosure of sending a service request; automatically sending a notification; and provide an indication of the location of the first of the devices.  One of ordinary skill in the art would have been motivated to do so for benefits of providing messaging with minimal effort from users and providing additional information regarding the emergency, such as the location of the device, which may be helpful to the responders.
Lin discloses sending a service request and a processor causing a computer system to alter a value of data under control of the computer system and automatically send a notification of an alarm situation (para. [0007] without requiring users to themselves take active or proactive steps.  para. [0010] SCP includes logic for handling requests for service, SCP130 receives and responds to requests for information.  alert flag is a binary flag to indicate status, “alert on” indicates that request has been made to send an urgent message to a list of recipients.  request has been made to send an urgent message. para. [0021] SCP 130 updates an alert flag 135 to indicate presence of an urgent message).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rauner by implementing Lin’s disclosure of sending a service request and automatically sending a notification.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling the processing of specific requests, automating operations of transmitting messages and ensuring appropriate processing with the sending of the messages (para. [0031]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445